  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 1 of 9 - Page ID#: 19



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION at ASHLAND

MARVIN NEAL,                               )
                                           )
      Petitioner,                          )       Civil No. 0: 20-076-JMH
                                           )
V.                                         )
                                           )
H. ALLEN BEARD, JR.,                       )          MEMORANDUM OPINION
                                           )               AND ORDER
      Respondent.                          )

                        ****     ****          ****   ****

     Petitioner     Marvin     Neal   is       a   federal   prisoner   currently

confined at the Federal Correctional Institution (“FCI”)-Ashland

located in Ashland, Kentucky.           Proceeding without counsel, Neal

has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, in which he challenges his security classification

by the Bureau of Prisons (“BOP”), which he claims prevents him

from qualifying for compassionate release from custody.                  [R. 1].

Neal did not pay the $5.00 filing fee as required by 28 U.S.C. §

1914 nor did he file a motion for leave to proceed in forma

pauperis.

     This matter is before the Court to conduct the initial

screening required by 28 U.S.C. § 2243.                 Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).                        A

petition will be denied “if it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to
                                        1
  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 2 of 9 - Page ID#: 20



relief.”   Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to

Rule 1(b)).

     In December 2010, pursuant to a plea agreement with the United

States, Neal pled guilty to criminal charges filed in two separate

cases in the United States District Court for the Eastern District

of Pennsylvania.     In United States v. Neal, No. 2:08-cr-628-JMG-5

(E.D. Pa. 2008), Neal pled guilty to one count of conspiracy to

possess with intent to distribute five kilograms or more of cocaine

in violation of 21 U.S.C. § 846 (Count One); one count of attempted

possession with intent to distribute five kilograms or more of

cocaine in violation of 21 U.S.C. § 846 (Count Two); and one count

of possession with intent to distribute five kilograms or more of

cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).                    In

United States v. Neal, No. 2:10-cr-685-JMG-1 (E.D. Pa. 2010), Neal

pled guilty to one count of money laundering in violation of 18

U.S.C. § 1956(a)(1)(B)(i).        In August 2012, Neal was sentenced to

terms of imprisonment of 240-months as to each of Counts One, Two,

and Three in Case No. 08-cr-628 and 240-months as to Count One in

Case No. 10-cr-685, all terms to run concurrently for a total term

of imprisonment of 240 months.         Neal is currently projected to be

released from the custody of the federal Bureau of Prisons (“BOP”)



                                       2
  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 3 of 9 - Page ID#: 21



on December 1, 2025.         See https://www.bop.gov/inmateloc/ (last

visited on July 13, 2020).

     On June 18, 2020, Neal filed a letter in the Court that

sentenced him requesting the assistance of counsel for purposes of

filing a motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A), citing the risk of serious, potentially fatal,

complications posed to him by the COVID-19 pandemic in light of

his current health conditions.         In   his letter, he states that he

is utilizing the Bureau of Prisons’ (“BOP”) administrative remedy

process, but he believes that it may be futile.             United States v.

Neal, No. 2:08-cr-628-JMG-5 (E.D. Pa. 2008) at R. 228.                      The

sentencing court referred the matter to the Federal Community

Defender Office for the Eastern District of Pennsylvania for

screening and the matter remains pending.

     On June 29, 2020, the Clerk of this Court received Neal’s §

2241 petition, also seeking assistance in his bid to obtain

compassionate release to home confinement in light of the COVID-

19 pandemic.    [R. 1].    In his § 2241 petition filed in this Court,

Neal states that he was denied transfer to home confinement in

April 2020 because the staff at FCI-Ashland determined that his

prior misdemeanor conviction for disorderly conduct was proof of

a history of violence.      Id. at 1-2.     Neal claims that, although he

was originally charged with committing battery on a police officer,
                                       3
  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 4 of 9 - Page ID#: 22



“in court, the judge did not believe the officer, and sentenced

Mr. Neal to a fine for a lesser charge.”             Id. at 2.     Thus, Neal

requests that this Court apply the “categorical approach” used

when analyzing the nature of prior convictions for purposes of the

application of a sentencing enhancement to his prior misdemeanor

conviction, find that it is not a crime of violence, and order the

BOP to re-classify Neal accordingly.          Id. at 4-5.      He claims that

he does not need to exhaust his administrative remedies prior to

pursuing his claim in this Court in light of the Sixth Circuit’s

recent decision in Wilson v. Williams, 961 F.3d 829, 838 (6th Cir.

2020), which he claims ruled that “exhaustion of administrative

remedies is not required under the Prison Litigation Reform Act

for claims relating to the transfer or release of medically

vulnerable inmates due to the COVID-19 pandemic under 28 U.S.C. §

2241.”    Id. at 2.

     However, Neal’s petition must be denied without prejudice.

First, in Wilson, the Sixth Circuit held that a petitioner claiming

that there are no set of conditions that are constitutionally

sufficient for their confinement may proceed in a petition for a

writ of habeas corpus filed pursuant to 28 U.S.C. § 2241, as such

a claim “should be construed as challenging the fact or extent,

rather than the conditions, of the confinement.” Wilson, 961 F.3d

at 838.    Because the petitioners’ claims in Wilson were properly
                                       4
  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 5 of 9 - Page ID#: 23



brought under § 2241, the Court rejected the Bureau of Prisons’

argument that the claims are foreclosed by the provisions of the

Prison Litigation Reform Act (“PLRA”) governing the appropriate

remedies with respect to prison conditions, 18 U.S.C. § 3626,

because the PLRA does not apply in habeas proceedings.                   Wilson,

961 F.3d at 839 (citing 18 U.S.C. § 3626(g)(2)).1              However, at no

point did the Sixth Circuit in Wilson even address the requirement

that a habeas petitioner must exhaust the available administrative

remedies before filing such a petition, much less hold that

exhaustion was not required.

      Indeed, it has long been the rule that, before a prisoner may

seek habeas relief under Section 2241, he must first exhaust his

administrative remedies within the Bureau of Prisons.               Fazzini v.

Northeast Ohio Correctional Center, 473 F.3d 229, 231 (6th Cir.

2006).    See also Leslie v. United States, 89 Fed. Appx. 960,

961(6th Cir. 2004) (“it is well established that federal prisoners

are   required    to   exhaust   their       administrative   remedies   before

filing a habeas corpus petition under § 2241.”);28 C.F.R. §§

542.10–.16.      “The exhaustion of administrative remedies procedure




118  U.S.C. § 3626(g)(2) specifically exempts “habeas corpus
proceedings challenging the fact or duration of confinement in
prison” from the definition of the “civil action with respect to
prison conditions” to which the statute applies.    18 U.S.C. §
3626(g)(2).
                                         5
  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 6 of 9 - Page ID#: 24



required   of   a §     2241   petitioner            is    not   a   statutory    (PLRA)

requirement,      but    instead,       is       a   wholly      judicially      created

requirement.”     Colton v. Ashcroft, 299 F. Supp. 2d 681, 689 (E.D.

Ky. 2004) (citing Wesley v. Lamanna, 27 Fed.Appx. 438, 2001 WL

1450759 (6th Cir. 2001)).           Thus, Neal’s claim that Wilson held

that he is not required to exhaust his claims before filing his §

2241 petition is simply incorrect.

      Moreover,       Neal’s   petition          indicates       that   he    seeks   re-

classification in order to “qualify” for home confinement under

the   Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), enacted on March 27, 2020, which includes a provision that

temporarily expands the length of the maximum amount of time for

which the Attorney General is authorized to place a prisoner in

home confinement under 18 U.S.C. § 3624(c)(2). See CARES Act, §

12003(b)(2) (enacted Mar. 27, 2020).                      However, while 18 U.S.C. §

3624(c) authorizes that BOP to consider placing an inmate in home

confinement,      a    prisoner    is    not         automatically      entitled,     or

guaranteed, such placement for any amount of time.                           18 U.S.C. §

3624(c); see also Heard v. Quintana, 184 F.Supp. 3d 515, 520 (E.D.

Ky. 2016); Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009);

Boals v. Quintana, No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2

(E.D. Ky. Dec. 11, 2015).         Rather, “the decision to place an inmate

in pre-release community confinement and/or home confinement is
                                             6
  Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 7 of 9 - Page ID#: 25



discretionary and will be ‘determined on an individual basis’

according to the factors in 18 U.S.C. § 3621(b).”              Boals, 2015 WL

8665404 at *2 (citing McIntosh v. Hickey, No. 10-cv-126-JMH, 2010

WL 1959308, at *3 (E.D. Ky. May 17, 2010)).             The BOP’s placement

decisions, including determinations regarding home confinement,

are expressly insulated from judicial review, as the provisions of

the Administrative Procedures Act (“APA”) do not apply to such

decisions.    28 U.S.C. § 3625 (“The provisions of sections 554 and

555 and 701 through 706 of title 5, United States Code, do not

apply to the making of any determination, decision, or order under

this subchapter.”).      Cf. Woodard v. Quintana, No. 5:15-cv-307-KKC,

2015 WL 7185478, at *5-6 (E.D. Ky. Nov. 13, 2015).

     Finally, to the extent that Neal seeks an order declaring

that he is entitled to immediate compassionate release in this

Court, in Wilson, the Sixth Circuit further explained that “[a]

district court reviewing a claim under § 2241 does not have

authority to circumvent the established procedures governing the

various forms of release enacted by Congress.”              Wilson, 961 F.3d

at 838.   And a motion for compassionate release, even if styled as

a § 2241 petition, is actually a motion for modification of a

sentence made pursuant to 18 U.S.C. § 3582.            However, a § 3582(c)

motion for modification of an imposed term of imprisonment must be

made to the Court that sentenced Neal, and may not be filed in
                                       7
    Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 8 of 9 - Page ID#: 26



this Court.        See   18 U.S.C. § 3582(c) (providing the limited

circumstances under which the court that imposed a sentence may

modify that sentence).         Indeed, “although the [Bureau of Prisons]

has the ability to recommend compassionate release, only the

sentencing court is authorized to reduce a term of imprisonment.”

See Wilson, 961 F.3d at 844.          Thus, to the extent that Neal wishes

to seek a modification of his sentence, he must pursue this claim

in the court that sentenced him, which it appears that he is

currently doing.2

       For all of these reasons, Neal is not entitled to habeas

relief based on his § 2241 petition.              Thus, his § 2241 petition

will be denied.

       Accordingly, it is ORDERED as follows:

       1.    Petitioner Marvin Neal’s petition for a writ of habeas

             corpus pursuant to 28 U.S.C. § 2241 [R. 1] is DENIED;

       2.    This action is DISMISSED and STRICKEN from the Court’s

             docket; and



2 In United States v. Alam, 960 F.3d 831(6th Cir. 2020), the Sixth
Circuit confirmed that a prisoner seeking compassionate release
under 18 U.S.C. § 3582(c)(1)(A) must comply with that statute’s
administrative exhaustion requirement prior to seeking relief in
federal court, specifically finding that the “unprecedented”
COVID-19 pandemic does not warrant a departure from the exhaustion
requirement, as “[t]he seriousness of COVID-19 and its spread in
many prisons make it all the more imperative that the prisons have
authority to process these applications fairly and with due regard
for the seriousness of each inmate's risk.” Id. at 835-836.
                                         8
Case: 0:20-cv-00076-JMH Doc #: 4 Filed: 07/14/20 Page: 9 of 9 - Page ID#: 27



   3.    Judgment shall be entered contemporaneously with this

         Memorandum Opinion and Order.

   This 14th day of July, 2020.




                                     9
